Title: From George Washington to Henry Clinton, 1 September 1781
From: Washington, George
To: Clinton, Henry


                  
                     sir
                     Head Quarters Phila. 1st Septemr 1781
                  
                  In Compliance to a Resolution of Congress, I take the Liberty to inclose to you Copies of 16 setts of Bills of Exchange drawn by British Officers while Prisoners within these States, in Payment of the allowance of two dollars per week allowed them by Congress—which Bills have been protested & remain yet unpaid, in Consequence of Orders given by the Officers for that purpose—as appears from the Protest & Letters accompanying the Bills.
                  This Conduct in Brittish Officers, whose Honor & Integrity was judged a Sufficient sSecurity against such a measure to evade Payment—is deemed the more exceptionable, as the drawg of these Bills was an Indulgence given those Officers, without which they might not have been able to take the Benefit of their exchange without Delays.
                  Under these Circumstances, I have to request that your Excellency will take some measures that Payment may be made to our Comry Genl of Prisoners of the several Bills with their attendant Costs & Charges.I make this Request with the greater Confidence, as I am persuaded you are not disposed to suffer the Honor of British Officers to lye under the Imputation of thus evading the Payment of their just Debts.  I have the honor to be With Due respect sir Your most Obt Sert
                  
                     G. W.
                  
               